ill

FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT 0F COLUMBIA JUL 2 g 2010

Dun¢an J. M¢Neil, III, er al., ) c%ii’r'i(s' ing'i)irs'.iriéi gi“giiiiiiigi'a

Plaintiffs, §

v. § Civil Action No. 10-10 002 (UNA)
Commissioner of Social Security et al., g

Defendants. §

MEMORANDUM OPINlON

This matter is before the Court on the pro se plaintiff’ motion for reconsideration of the
June 15, 2010 Order that granted his application to proceed in forma pauperis and dismissed, sua
sponte, his complaint for improper venue. The motion for reconsideration will be granted, the
June 15, 2010 Order will be vacated in its entirety, and the complaint will be transferred to a
court where venue is proper.

The complaint filed consists of 43 typed pages and 220 paragraphs, with numerous
exhibits appended. lt challenges a decision of the Commissioner of Social Security, see Compl.
111 37-73, asserts that several of the plaintiff s constitutional and statutory rights were violated in
events that occurred in and around Seattle and Tacoma, Washington, ia’. jl‘[[ ll7-l98, and asks
this Court to set aside other courts’ barring orders based on findings that the plaintiff is a
vexatious litigant or barred under the "three strikes" rule of 28 U.S.C. § 191 5(g), ia'. 1111 199-220.
See also McNeil v. United States, 2005 WL 1915842, *2 (E.D. Wash. Aug. 9, 2005) (barring
plaintiff from filing any civil actions or habeas corpus action without paying the filing fee).

The special venue statute that applies specifically to social security appeals provides that

an action for judicial review of a decision of the Commissioner of Social Security

shall be brought in the district court of the United States for the judicial district in

which the plaintiff resides, or has his principal place of business, or, if he does not

reside or have his principal place of business within any such judicial district, in

the United States District Court for the District of Columbia.
42 U.S.C. § 405(g). In this case, the plaintiff has attempted to argue that because he uses a
mailing address that is in the Eastern District of Washington, and is "temporarily residing in the
Westem District of Washington," he does not reside in any judicial district and therefore venue
in this district is proper. See Pl.’s Letter to Clerk of Court (May ll, 2010). Such an argument is
frivolous and consistent with the plaintiff s long history of attempting to evade the barring order
by filing actions in courts where venue is improper. See McNeil v. United States, 2005 WL
1915842, *l ("In yet another effort to circumvent the pre-filing review orders issued by this court

. .").
In addition, the general federal venue statute provides in pertinent part that
A civil action wherein jurisdiction is not founded solely on diversity of

citizenship may, except as otherwise provided by law, be brought only in (l) a

judicial district where any defendant resides, if all defendants reside in the same

State, (2) a judicial district in which a substantial part of the events or omissions

giving rise to the claim occurred, or a substantial part of property that is the

subject of the action is situated, or (3) a judicial district in which any defendant

may be found, if there is no district in which the action may otherwise be brought.
28 U.S.C. § l39l(b). A review of the complaint shows that not all defendants reside in the same
state, and that "a substantial part of the events or omissions giving rise to the claim occurred" not
in the District of Columbia, but in Seattle, Washington and surrounding areas. Notwithstanding
the plaintiffs conclusory allegation that the claims he asserts arise from events "primarily
occurring[] in the Western District of Washington and the District of Columbia," Compl. jj 35, or

"in the District of Columbia," id. 11 ll, the factual allegations in the complaint do not support

these conclusory statements. This complaint will be transferred for improper venue.

Where venue is improper, a district court "shall dismiss" the case, or "if it be in the
interest of justice, transfer such case" to a district where venue would be proper. 28 U.S.C.
§ l406(a). InAnger v. Revco, 791 F.2d 956 (D.C. Cir. 1986), however, the court held that a
District Court may not sua sponte dismiss a pro se complaint for improper venue or personal
jurisdiction. Therefore, the Court finds it in the interests of justice to transfer this case pursuant
to 28 U.S.C. § 1406 to the United States District Court for the Eastern District of Washington.

According1y, it is hereby

ORDERED that the June 15, 2010 Order is VACATED in its entirety; and it is further

ORDERED that this complaint is TRANSFERRED to the United States District Court for
the Eastern District of Washington. Ruling on the plaintiff s application to proceed in forma

pauperis is left to the transferee court.

 

United t t s Distric Judge

   

Date: 7/;7!/0